PER CURIAM.
Our review of the record leads us to the conclusion that the trial court erred when it defaulted the defendant. See Rule 1.500(b), Fla. R. Civ. P. As the final judgment was based upon the invalid default, the trial court erred when it denied Felix Juan’s motion to set aside default and default final judgment. See Green Solutions Int’l., Inc. v. Gilligan, 807 So.2d 693 (Fla. 5th DCA 2002). Accordingly, the order appealed is reversed and the cause remanded for further proceedings consistent herewith.
Reversed and remanded.